Citation Nr: 1645318	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  13-08 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.

4.  Entitlement to a disability rating in excess of 10 percent for seasonal sinusitis with headaches prior to September 3, 2013 and in excess of 30 percent thereafter.

5.  Entitlement to a disability rating in excess of 10 percent for tendonitis of the right wrist. 

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to April 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The issues of entitlement to service connection for bilateral carpal tunnel syndrome and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 1997 rating decision denied the Veteran service connection for bilateral hearing loss, and the decision became final after the Veteran failed to appeal the decision or submit additional evidence within one year of notification.

2.  The evidence received since the September 1997 rating decision is not new, material, or raises a reasonable possibility of substantiating a claim for service connection for bilateral hearing loss.

3.  The Veteran's tinnitus is not related to a period of service and has not been shown to have manifested within one year of service separation.

4.  Prior to September 3, 2013, the Veteran's sinusitis with headaches did not manifest with more than two incapacitating episodes per year or more than six non-incapacitating episodes per year, and her sinusitis with headaches never resulted in chronic osteomyelitis following radical surgery or constant sinusitis following repeated surgeries during the period on appeal.
 
5.  The Veteran's tendonitis of the right wrist did not result in ankylosis of the right wrist during the period on appeal.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision denying the Veteran service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

2.  The criteria for reopening the claim for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).

4.  The criteria for a disability rating in excess of 10 percent for seasonal sinusitis with headaches prior to September 3, 2013 and in excess of 30 percent thereafter have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6512 (2016).

5.  The criteria for a disability rating in excess of 10 percent for tendonitis of the right wrist have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In a November 2016 informal hearing presentation, the Veteran's representative observed that the Veteran's wrist and sinus disability had not been examined since 2013 and suggested that a contemporaneous exam was needed.  However, there was no allegation voiced by either the Veteran or the representative that either service connected disability had worsened since the previous examination; and the mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course.  In this case, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since she was last examined. As a result, although the Board notes the passage of time since the Veteran's last examinations, the Board finds that additional development by way of another examination would be redundant and unnecessary.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).

A VA medical opinion was not provided with regard to the Veteran's claim for tinnitus.  However, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion, that she has tinnitus as a result of her military noise exposure.  Additionally, she has not provided any detail to suggest that the ringing in her ears began while she was in service, or within a year after service.  She has merely suggested that she wants to be service connected for tinnitus.  As such, this conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

The Veteran has raised objections to the sufficiency of the examination for her claimed bilateral hearing loss.  However, she did not appeal the rating decision which was based upon that examination and that rating decision is final.  Unfortunately, once it is determined that new and material evidence has not been presented to reopen a claim, VA's duty to provide a new examination is extinguished, and the issue of the adequacy of any new examinations already provided becomes moot.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  Here, the Board does not find a basis to order another examination as there is simply no suggestion that the Veteran may have hearing loss for VA purposes in either ear.  That is, the Veteran has not pointed to any audiometric testing that might support such a finding.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Bilateral Hearing Loss

At issue is whether the Veteran has submitted new and material evidence to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss.  The Board concludes that new and material evidence sufficient to reopen the claim has not been submitted.

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material evidence determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

The RO originally denied the Veteran service connection for hearing loss in September 1997.  The decision became final after the Veteran failed to submit a notice of disagreement or additional evidence within one year of notification of the decision.

At the time of the September 1997 rating decision, the record contained the Veteran's statements, service treatment records, and a July 1997 VA audiological examination.  The VA examination indicated that the Veteran's hearing was within normal limits bilaterally.  The RO found that the Veteran had not manifested hearing loss for VA purposes.  The Veteran's service treatment records contained the results of multiple in-service audiograms; the reports of which indicated that the Veteran's hearing was normal.  The Veteran did report experiencing difficulty hearing her family members when they talked to her in a February 1997 survey of her medical history.  Nevertheless, a contemporaneously provided medical examination found her hearing to be normal based on audiometric testing.
 
Since the September 1997 rating decision, the Veteran has submitted additional treatment records and written statements.  However, the additional treatment records do not establish hearing loss for VA purposes in either ear based on audiometric testing.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In a November 2011 written statement, the Veteran provided additional information regarding her in-service noise exposure, but service treatment records before the Board at the time of her previous denial indicated that the Veteran experienced military noise exposure in-service.  In a written statement contained within the Veteran's March 2013 VA Form 9, she alleged that the results of the September 1997 audiological examination was inaccurate, because the computer system was down the day.  However, the window for litigating such an allegation has closed by virtue of the 1997 rating decision becoming final.

To reopen her claim, the Veteran has to present some evidence effectively showing that she may have hearing loss for VA purposes in either ear.  This has simply not been done.  The only evidence the Veteran has advanced is additional detail as to her military noise exposure.  This subject matter is not in question.  Rather, the question remains: did such noise exposure cause hearing loss for VA purposes.

As such, the additional evidence is not sufficient to reopen the Veteran's claim for service connection.  Ultimately, the Veteran's claim for bilateral hearing loss was denied, because the RO found that the Veteran's hearing was normal for VA purposes.  The Veteran's reports of noise exposure after the September 1997 are not new, because her service treatment records, available to the RO at the time, provided documentation of in-service noise exposure.  Moreover, new reports of in-service noise exposure would not provide a reasonable possibility of substantiating the claim, because it does not establish the presence of hearing loss for VA purposes.  

The additional treatment records submitted into the record also do not memorialize a current diagnosis of bilateral hearing loss or a current audiological test memorializing pure tone thresholds or speech discrimination scores severe enough to be considered hearing loss for VA purposes.  

In sum, the evidence submitted since the last final denial is cumulative of the evidence previously of record; does not relate to an unestablished fact necessary to substantiate the claim; or does not raise a possibility of substantiating the Veteran's claim.  

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  See Shade.  Here, that threshold simply has not been reached.  Thus, reopening a claim for entitlement to service connection for bilateral hearing loss is denied.

Tinnitus

The Veteran is seeking service connection for tinnitus.  However, as will be discussed, the evidence of record simply fails to show that the Veteran's tinnitus onset either during service or within one year of her separation from service.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like organic diseases of the nervous system, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

The Veteran's service treatment records are silent for reports of, or treatment for, tinnitus or even ringing in the ears.  Additionally as previously noted, the reported in a survey of her medical history provided contemporaneously with her separation examination in February 1997 that she had some difficulty hearing.  Notably despite being diligent in reporting her medical history at this time (particularly symptoms related to her hearing) the Veteran did not report experiencing ringing in her ears or tinnitus.  Additionally, the Veteran's ears were evaluated as normal at that point in time.

As previously noted, the Veteran submitted a claim for service connection for bilateral hearing loss upon separation of service; which was denied in September 1997.  During the course of claim the Veteran was provided with a VA audiological examination.  Notably, the Veteran did not claim that she was manifesting tinnitus or ringing in her ears despite the fact that she was reporting experiencing hearing loss an provided an audiological examination at that time.  A general medical examination in August 1997 found her ears to be normal.

VA treatment records from August 2009 to October 2013 are silent for reports of, or treatment for, either tinnitus or ringing in the ears.

As previously noted, the Veteran submitted a November 2011 written statement describing her in-service noise exposure.  

In a written statement contained within the Veteran's March 2013 VA Form 9, the Veteran reported that she had never been provided a VA examination to test her for tinnitus.

The weight of the evidence indicates that the Veteran is not entitled to service connection for tinnitus.  The Board notes that the telltale signs of tinnitus, ringing in the ears, are susceptible to lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

The Board also notes that the Veteran has provided credible lay testimony of an in-service incurrence of noise exposure.  

Nevertheless, the Veteran did not report experiencing tinnitus or ringing in her ears in her service separation survey of her medical history or contemporaneous medical examination.  This is significant, because the Veteran was diligent in reporting symptoms associated with her hearing loss at the time including describing difficulty hearing her relatives speak to her.  Additionally, the Veteran did not describe experiencing tinnitus in her claim for service connection for bilateral hearing loss which was denied shortly after separating from service in September 1997.  This is significant, because, although bilateral hearing loss is distinct from tinnitus, tinnitus manifests symptoms related to hearing loss; e.g. it can be difficult to hear things if your ears are constantly ringing.  The Board finds that the absence of reports of tinnitus or ringing in the ears during a period when the Veteran was diligent in reporting her hearing related symptoms indicates that the Veteran did not manifest tinnitus in-service or during the period shortly after separation from service.  The Veteran has not provided any statements that would call such a conclusion into question.

Furthermore, the first reports of tinnitus in the record occur when the Veteran first filed for service connection for tinnitus in over a decade after separating from service.  Additionally, the Board notes that the Veteran's VA treatment records do not contain reports of, or treatment for, tinnitus from August 2009 to October 2013.

The Board notes that the Veteran reported that she was not provided an adequate examination to test her for tinnitus.  As there is no test for tinnitus however, any VA examination to test for tinnitus would be futile.  Here, the issue is not whether tinnitus is present, but rather when it onset.  The Veteran has not presented sufficient evidence to establish that her tinnitus onset during service.

Here, the weight of the probative evidence of record is not sufficient to demonstrate that the Veteran is entitled to service connection for tinnitus.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for tinnitus is denied.

Increased Ratings

The Veteran has submitted multiple claims for increased disability ratings.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Sinusitis with Headaches

The Veteran is seeking an increased rating for her service connected seasonal sinusitis with headaches, which was rated at 10 percent prior to September 3, 2013 and in excess of 30 percent thereafter.  Having reviewed the evidence of record, the Veteran is appropriately rated throughout the period on appeal.

The Veteran first filed for service connection for sinusitis and headaches in June 1997.  In October 1997, the RO granted service connection for sinusitis and headaches and assigned a single 10 percent disability rating for both conditions effective the day after separation from service.  The Veteran filed for an increased disability rating in August 2010, and, in November 2011, the RO continued the 10 percent disability rating.  The Veteran appealed.  During the pendency of the appeal, the Veteran's disability rating was increased to 30 percent as of September 2013.

The Veteran's sinusitis with headaches is evaluated pursuant to the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97.  Under the General Rating Formula for Sinusitis, a disability rating of 10 percent is assigned when the disability manifests in one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; and a disability rating of 30 percent is assigned when the disability manifests in three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Finally, a disability rating of 50 percent is assigned following radical surgery with chronic osteomyelitis, or when the disability manifests in near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, General Rating Formula for Sinusitis.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Id. at Note.

A disability rating of 50 percent is not raised by the record.  In order to be entitled to such a rating the Veteran must either have chronic osteomyelitis following radical surgery or near constant sinusitis after repeated surgeries.  The Veteran was provided VA examinations in May 2011 and in September 2013.  Both examiners indicated that the Veteran did not have a history of surgeries related to her sinusitis or a history of osteomyelitis.  Furthermore, the Veteran does not claim, nor do her treatment records memorialize, either surgeries or osteomyelitis related to her sinusitis.  Therefore, the rating criteria for a disability rating of 50 percent do not provide an adequate basis for an increased disability rating.

VA treatment records from August 2009 to October 2013 indicate that the Veteran had a history of chronic sinusitis.

In a November 2009 VA treatment record, the Veteran denied headaches; although the treatment record noted a history of chronic sinusitis. 

The Veteran underwent a VA examination in May 2011.  The Veteran reported that her symptoms had increased in severity requiring her to be treated with antibiotics since January 2011, making the following complaints: sneezing, running nose, head and nasal congestion, swelling and tearing of the eyes.  The examiner noted that the Veteran did not have a history of hospitalization, trauma, neoplasm, or osteomyelitis.  The examiner noted a history of incapacitating episodes including one requiring four to six weeks of antibiotic treatment and two non-incapacitating lasting seven to 14 days characterized by headache, fever, purulent drainage, and sinus pain.  The examiner observed the following sinus symptoms: purulent nasal discharge, headaches, sinus pain, sinus tenderness, frequent difficulty breathing, and hoarseness.

In her December 2011 notice of disagreement (NOD), the Veteran indicated that the examiner's determination that she only manifested two non-incapacitating episodes per year was incorrect, and that she, in fact, experienced non-incapacitating episodes at least eight to nine times per year.  The Veteran further explained that during these period she was required to stay in her house, because her eyes swell up for days at a time.

The Veteran was provided another VA examination in September 2013.  The Veteran reported the following symptoms: runny nose, sneezing, congestion, sinus headaches, and watery eyes.  The examiner noted the following symptoms attributable to chronic sinusitis: episodes of sinusitis, headaches, and pain and tenderness of the affected sinus.  The examiner determined that the Veteran manifested seven or more non-incapacitating episodes in the previous 12 months but no incapacitating episodes in the previous 12 months.  Finally, the examiner noted that the Veteran had not had any sinus surgery or any history of osteomyelitis.

The Veteran is not entitled to a disability rating of 30 percent prior to September 3, 2013.  In May 2011, a VA examiner determined that the Veteran manifested only one incapacitating episode in the 12 months prior to the examination, and that she manifested only two non-incapacitating episodes during that same period.  The Board finds the examiner's opinion persuasive and affords it great weight, because it was based on the application of sufficient facts and data to reliable principles and methods.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes that the Veteran criticized the finding that she had only manifested two incapacitating episodes, and that she stated in her December 2011 NOD that she manifested such episodes at least eight to nine times per year; and that they were characterized by the swelling of her eyes.  The Board acknowledges that the Veteran is competent to report her symptoms; Andrea v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007); and acknowledges that it is undeniable that the Veteran has experienced non-incapacitating symptoms of sinusitis during the course of her appeal.  It is for that reason that she receives a compensable rating.  

Nevertheless, the Veteran's statement do not provide sufficient detail (when these episodes occurred, how long they lasted, what symptoms manifested, etc.) to establish the occurrence of the symptomatology to the frequency alleged by the Veteran.  The treatment records do not replicate her contentions, and there is simply insufficient evidence to corroborate an amorphous assertion such as 8-9 non-incapacitating episodes.

As such, the criteria for an increased rating for sinusitis is denied.

Right Wrist Tendonitis.

At issue is whether the Veteran is entitled to a disability rating in excess of 10 percent for tendonitis of the right wrist.  The Veteran is not entitled to an increased disability rating.

The Veteran first filed for service connection for a tendonitis of the right wrist in June 1997, and, in September 1997, the RO granted service connection and assigned a noncompensable disability rating effective the day after separation of service.  The Veteran filed for an increased disability rating in August 2010, and, in November 2011, the RO increased the Veteran's disability rating to 10 percent effective the date the increased rating claim was received.  The Veteran appealed.

The Veteran's tendonitis of the right wrist is evaluated pursuant to Diagnostic Codes 5214 (ankylosis of the wrist) and 5215 (limitation of motion of the wrist).  38 C.F.R. § 4.71a.  Diagnostic Code 5215 cannot provide an adequate basis for an increased disability rating, because the maximum disability rating under Diagnostic Code 5215 is 10 percent; and the Veteran has already been provided a disability rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  Diagnostic Code 5214 does not provide an adequate basis for an increased disability rating either, because it requires that the Veteran manifest ankylosis of the wrist.  VA examinations in May 2011 and in September 2013 indicated that the Veteran did not have ankylosis of the right wrist.  Therefore, ankylosis is not raised by the record, and it does not provide an adequate basis for an increased disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  

Typically in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board, however, need not consider whether the Veteran manifested additional functional loss in this case, because where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Accordingly, an increased rating for the Veteran's service connected right wrist disability is denied.

Extraschedular

When an extraschedular rating is not specifically sought or reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  The Veteran has not specifically sought extraschedular consideration.  Accordingly extraschedular consideration is not raised by the record.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

A disability rating in excess of 10 percent for seasonal sinusitis with headaches prior to September 3, 2013 and in excess of 30 percent thereafter is denied.

A disability rating in excess of 10 percent for tendonitis of the right wrist is denied.

REMAND

Carpal Tunnel

The Veteran is seeking service connection for bilateral carpal tunnel syndrome.  She was provided a VA examination in May 2011, but the examiner indicated that she was not able to provide an opinion as to whether the Veteran's claimed bilateral carpal tunnel syndrome was related to a period of service without resorting to mere speculation, because there was no documentation of an electromyogram (EMG) test.  This suggests that additional clinical testing might allow for a more informed medical opinion.

TDIU

The Board finds that the issue of TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A May 2011 VA examination indicated the following occupational history: separated from service in 1997; a correctional officer from 1999 to 2001; a full time student from 2001 to 2005; and an assistant manager from 2005 to 2011.  An October 2011 VA treatment record indicated that the Veteran was no longer employed.  An October 2014 VA examination indicated that the Veteran remained unemployed.  Finally, throughout the period of service the Veteran has been assigned at least one disability that was at least 40 percent disabling and a combined disability rating in excess of 70 percent.  The Board finds that TDIU is inexplicably intertwined with the above issue, and it must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination to determine what, if any, disabilities are present in the Veteran's bilateral wrists, to include carpal tunnel syndrome.  Any testing required to provide the requested opinion should be ordered.  

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any diagnosed wrist disability, to include carpal tunnel syndrome, either began during or was otherwise caused by her military service.  Why or why not?  If carpal tunnel syndrome is not found to be present, the examiner should explain what information led to such a conclusion.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


